ANSTEAD, Judge,
concurring specially.
Although I share some of the concerns raised by the dissent, I do not believe the appellant has demonstrated any error by the trial court in the points raised on appeal, which are stated in appellant’s brief as:
1. The trial court erred in failing to instruct the jury on the distinction between a technical and a material breach of the contract.
2. The trial court abused its discretion in failing to submit the issue of actual damages to the jury.
The problem I have with the first issue is that the appellant never requested such an instruction. Instead, the appellant submitted several instructions rejected by the trial court because they were tantamount to comments on the evidence or otherwise improper. For instance, one such instruction would have advised the jury that the giving of a bad check in payment on a real estate transaction would not constitute a material breach. I find no error by the trial court in rejecting the proposed instructions. Similarly, I find no pleading or requested instruction that would properly frame an issue as to actual damages to be submitted to the jury. The appellant has completely ignored the aspect of damages concerning the loss of sale damages suffered by the appellees when the appellant failed to properly close on the transaction, and, instead, has focused solely on the incidental damages suffered because of the aborted transaction.
In short, I do not believe appellant has demonstrated to us that the trial court made a substantial error in its handling of this case.